Appeal by claimant from so much of a decision of the Unemployment Insurance Appeal Board as held the claimant ineligible for benefits for the period from September 6, 1954 through November 1, 1954. Upon consent of the respondent Industrial Commissioner, based upon a referee’s finding approved by the board and supported by uneontradieted evidence, decision reversed, with costs to appellant, and matter remitted to the board for further proceedings. Foster, P. J., Bergan, Coon and Gibson, JJ., concur.